

116 HJ 97 IH: Proposing an amendment to the Constitution of the United States to limit the composition of the Senate to Senators from States admitted to the Union prior to the One Hundred Sixteenth Congress.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 97IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Walker submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the composition of the Senate to Senators from States admitted to the Union prior to the One Hundred Sixteenth Congress.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —The Senate of the United States shall be composed of Senators who are from States admitted to the Union prior to the One Hundred Sixteenth Congress..